Citation Nr: 1445738	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  05-37 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran had active military service from April 1976 to April 1980, with a prior period of active duty for training from May 1975 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  Thereafter, the claims file was transferred to the Veteran's local RO in Louisville, Kentucky. 

This matter was previously before the Board in October 2008, at which time the Veteran's claim was reopened on a finding that new and material evidence had been received, and it was then remanded for further development.  It was again before the Board in March 2009, when the Board denied the Veteran's reopened claim.  The Veteran appealed the March 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2009, the Court vacated the Board's March 2009 decision and remanded the case to the Board for development consistent with an October 2009 Joint Motion for Remand (Joint Motion).  In September 2010, the Board remanded the case for additional development.  In response to the remand, a VA medical opinion was obtained in October 2010.

The Board again denied the issue on appeal in January 2012.  The January 2012 Board denial was vacated and remanded back to the Board by the Court in an April 2013 Memorandum Decision.  

The Board subsequently remanded the case for additional development in January 2014.  Specifically, the Board's January 2014 Remand directed the RO to obtain an addendum VA medical opinion with respect to the Veteran's claim for entitlement to service connection for a back disability.  Such an opinion was obtained in February 2014.  Accordingly, the Board finds that there has been substantial compliance with the directives of the January 2014 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).


FINDING OF FACT

The most probative evidence of record does not demonstrate that chronic disability of the lumbar spine was present in service, or is etiologically related to an injury, disease or event in service, and arthritis was not manifested to a compensable degree within one year of separation from service,.


CONCLUSION OF LAW

A chronic lumbar spine disability was not incurred in or aggravated by active service, nor may such disability be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in August 2003 and October 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because the October 2008 Dingess notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  However, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in supplemental statements of the case dated in January 2009, October 2011, and June 2014, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of post-service VA and private treatment and assessment.  In addition, the claims file contains lay statements and the Veteran's statements in support of her claim.  The Board has carefully reviewed these statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded her most recent VA examination in February 2014.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report obtained in February 2014 is more than adequate, as it is predicated on a reading of the Veteran's claims file and the results of a physical examination.  It considers all of the pertinent evidence of record, to include the statements of the Veteran.  The examiner provided a rationale for the opinion that the Veteran's current back disorder was less likely than not related to service.  See 38 C.F.R. § 3.159(c)(4).  

In November 2011 correspondence, the Veteran stated that she did not have any additional evidence regarding her appeal.  She asked that her case be forwarded to the Board immediately.  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 111, 38 C.F.R.  § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  Degenerative disc disease of the lumbar spine is a listed disease as arthritis.

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis (degenerative joint disease), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014). 

Here, the Veteran asserts that service connection is warranted for a back disability.  Specifically, she alleges that she developed back pain in service after being required to move equipment, supplies, and wooden tables when the department she worked for at the Ireland Army Community Hospital in Fort Knox, Kentucky, moved to a temporary location due to renovations.  

The Board finds that the first element of a service connection claim, that of a current disability, has been met.  In this regard, the November 2008 VA examiner diagnosed the Veteran with degenerative joint disease of the thoracic and lumbar spine, and lumbar radiculopathy secondary to spinal stenosis.  Magnetic resonance imaging (MRI) of the lumbosacral spine was performed at the November 2008 VA examination, the impression of which was "degenerative changes most prominent at L4-L5 with a broad-based posterior disc bulge and ligamentum flavum hypertrophy resulting in moderate spinal canal stenosis and moderate narrowing of bilateral lateral recesses."  In addition, MRI of the thoracic spine was performed at this examination, the impression of which was "mild degenerative changes in the thoracic spine without significant disc bulges" and "contour deformity of the thoracic cord anteriorly directed at the level of T5."  Thoracic myelography was recommended for further evaluation in order to exclude cord herniation. 

In addition, an August 2004 VA treatment record showed that the Veteran had a history of degenerative disc disease of the thoracic spine, while a February 2003 VA Bone Density Test revealed that the Veteran had lumbar spine osteoporosis.  Further, a February 2003 private chiropractic record diagnosed the Veteran with lumbar and thoracic spine subluxation.  

With regard to the in-service incurrence of an injury or disease, the Veteran's service treatment records disclose that she sought treatment for her back three times while in service.  A June 1975 chronological record of medical care noted the Veteran's complaints of lower back problems enduring approximately one week.  Muscle tenderness was noted on examination.  A June 1976 chronological record of medical care noted the Veteran's complaints of mild back pain enduring two days, which had its onset after she was lifting boxes.  The impression at that time reflected a muscle strain.  A January 1980 chronological record of medical care noted a several-month history of lower back pain with no history of a specific injury.  The impression at that time was mechanical back pain secondary to L5-S1 loss of motion.  

Post-service treatment records include a March 1994 VA radiology report for the lumbar spine which revealed normal alignment and curvature.  No abnormalities were seen in the vertebral bodies or interspaces, and the spinous and transverse processes were intact.  The impression was "normal lumbar spine."

Similarly, subsequent VA radiological reports dated in July 1994, June 1999, and August 2000 also showed the lumbosacral spine to be normal.  It was not until 2002 and 2003 that X-rays revealed abnormalities in the spine.  

A February 2003 VA medical record from a physical therapist noted the Veteran's assertion that her back complaints stemmed from carrying wooden tables during active duty, but ultimately found that the Veteran's back pain was due to her postural issues.  

In November 2008, the Veteran was afforded a VA examination with regard to the issue of whether her current back disability was related to her military service.  The VA examiner noted that he had reviewed the Veteran's claims file and medical records.  He noted the relevant service treatment records showing the Veteran's complaints of back pain in service.  The VA examiner noted that the Veteran reported that low and middle back pain began in 1978.  The Veteran reported that she had had to lift heavy boxes and wooden tables in service, and that she had back pain ever since, with no recovery.  The location of the Veteran's back pain was noted to be her low mid-back, and the middle of her back between the shoulder blades.  At the November 2008 VA examination, the Veteran reported experiencing radiating pain into her left leg, foot, and toes.  With regard to posture, the November 2008 VA examiner noted that the Veteran continuously shifted from side to side when seated, was slow to rise and stand, and exhibited guarding while standing.  The Veteran was also noted to ambulate very slowly. 

After performing a full physical examination, the VA examiner gave two seemingly contradictory opinions: that he could not express an opinion as to causation without resort to mere speculation, and that there was not an adequate nexus for a causal relationship.  

Based on this evidence, the Board denied the Veteran's claim in a March 2009 decision.  However, the Veteran appealed the Board's March 2009 denial to the Court.  An October 2009 Joint Motion indicated that the Board had erred by attempting to reconcile the VA examiner's conflicting statements rather than returning the November 2008 examination report for clarification pursuant to 38 C.F.R. § 4.2, or ordering a new VA examination entirely.  An October 2009 Court Order remanded the case back to the Board for compliance with the Joint Motion.  The Board remanded the case to obtain an addendum opinion from the VA examiner in September 2010.

Pursuant to the October 2009 Joint Motion and the September 2010 Board remand, in December 2010 the VA examiner provided a supplemental opinion to clarify his November 2008 opinion.  He noted that he had been asked to provide an opinion as to whether it was at least as likely as not that the Veteran's current back disability was causally related to service.  The examiner stated that he could not resolve this issue without resort to mere speculation.  He explained that he was unable to find a separation medical examination in the treatment records, and there was no documentation of back problems until nearly 20 years after the Veteran's separation from the military.  He noted that the fact that there was no such documentation created uncertainty if the current low back condition was or was not related to military service.  He stated that it was within the realm of possibility that the current low back disability was related to cumulative [post-service] wear and tear on the low back.  He stated that it was also within the realm of possibility that the current low back disability was caused by events in the service.  He stated that "[i]t is the lack of objective evidence post separation from the service that makes this question uncertain.  Also, there is not diagnostic testing available that would clarify this issue."  

Based on this evidence, the Board again denied the Veteran's claim in a January 2012 decision.  However, the Veteran appealed the Board's January 2012 denial to the Court.  In an April 2013 Memorandum Decision, the Court set aside and remanded the Board's January 2012 decision.  Specifically, the Court found that the December 2010 VA opinion was inadequate because the lack of discussion of the Veteran's lay statements regarding continuity of symptomatology since service called into question the factual premises of the examiner's opinion, and because the Board's own credibility finding with respect to the Veteran's lay statements of continuity of symptomatology was inadequate.  The Court also found that the Board's assumption that a back condition would have been revealed by the 1994 X-rays was an inappropriate medical conclusion under Colvin v. Derwinski, 1 Vet. App. 171 (1992).  

Pursuant to the April 2013 Memorandum Decision, the Board remanded the case to obtain an addendum opinion from the VA examiner in January 2014.  Specifically, the Board's remand instructions emphasized that the Veteran's statements on file of back problems since service were to be considered credible for purposes of the requested opinion and instructed the examiner to address the showing of back pain in service coupled with the Veteran's contention of a continuity of symptoms since service.  Furthermore, the examiner was advised that lay evidence of continuity of symptoms after service, if credible, was competent evidence, regardless of the lack of contemporaneous medical evidence, although there still must be a factual showing that the symptom, for example pain, is derived from an injury, disease, or event in service.

The Veteran was provided with another VA back examination in February 2014, at which time she was diagnosed as having degenerative disc disease of the spine.  The Veteran informed the examiner that her back symptomatology started when she was in the service and was required to lift heavy boxes and wooden tables.  The Veteran further reported that her back never recovered and that it had been hurting ever since that time  Nonetheless, the VA examiner opined that the Veteran's current back condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  In support of this opinion, the examiner explained that the Veteran's documented in-service back conditions (muscle tenderness, muscle strain, and mechanical back pain) were acute and/or sub-acute and transitory, and that these conditions resolved without clinical residuals as evidenced by normal lumbar spine examinations subsequent to her separation from active military service.  The examiner further explained that the Veteran's account of continual back pain since service was considered, but that the clinical evidence did not support an etiology related to service.  This was evidenced by the repeatedly normal back examinations and imaging for more than 10 years following the Veteran's separation from active military service in April 1980.  Rather, the examiner opined that the Veteran's current pattern of chronicity evidenced by records began in approximately 1999/2000 with imaging diagnosing the current condition of lumbar degenerative disc disease in 2008.  As such, the examiner concluded that the Veteran's current back condition was less likely as not incurred in, or aggravated beyond its natural progression by, her active military service.

The Board recognizes that the Veteran has provided lay evidence of her symptoms, their onset, and the continuing presence of symptoms thereafter.  The preliminary issue now addressed by the Board is the opinions expressed by the Veteran as to what disabilities she has and their relationship to service. 

Competency of evidence is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As a lay person, the Veteran is competent to describe symptoms, which she is able to perceive through the use of her senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe her symptoms in service, their onset, and the continuing presence and nature of symptoms. 

While the Veteran is competent to describe symptoms both during service, and since service, she is not a doctor competent to diagnosis her condition in service or in the years following separation.  When the medical evidence weighs against the likelihood of a link between an in-service condition and a current condition, VA will not find that there is a relationship between a current diagnosis (for example, arthritis and/or degenerative disc disease) and service, based upon the continuity of symptomatology as stated by the Veteran.  Medical evidence is required to demonstrate such a diagnosis and a relationship to service unless such the diagnosis and the relationship to service is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Although the Veteran is competent to describe her symptoms of the lower back, unless degenerative disease is a condition under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage, 10 Vet. App. at 498 (on the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Degenerative disease is not a condition under case law that has been found to be capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, diagnosis of degenerative joint and or disc disease cannot be made by the Veteran as a lay person based on mere personal observation.  That is, perceived symptoms of the lower back may be experienced by any lay person, but the actual medical diagnosis of the cause for such symptoms is not competent unless provided by a doctor trained in the medical field.  As demonstrated by this case, the diagnosis depends upon interpretation of history and symptoms, and clinical and diagnostic tests, such as X-rays and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that she has a low back disability, or more generally, that the current degenerative changes in the back are due to service is essentially no more than the opinion of a layman.  It is not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of her symptoms over the years certainly is important; however, the Veteran's opinion as to the cause of her symptoms cannot outweigh the opinion of a medical professional.  Therefore, to this extent only, the Veteran's opinions are excluded. 

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of symptoms of the lower back such as pain.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering her own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.  In addition, the Board emphasizes that pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

To the extent that the Veteran asserts continuity of symptoms since service, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence). 

In this instance, the Veteran sought treatment in service for back symptomatology on three separate occasions.  She was diagnosed as having muscle tenderness in June 1975, muscle strain in June 1976, and mechanical back pain in January 1980.  Although there is no separation examination of record, X-rays did not reveal spinal abnormality until 2002, approximately 22 years following service separation.  To the contrary, multiple X-rays dated between 1994 and 2000 explicitly indicated that her lumbar spine was normal.  Moreover, there is no indication that the Veteran sought treatment for any back symptomatology in the decade following her separation from service in 1980.  

In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim). The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lapse of time from separation in 1980 to the first notation of back abnormality in 2002 weighs against the Veteran's assertions of continuous symptoms. 

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336   (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation of an injury is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the treating medical records and subsequent treating records against the Veteran's statements that injury to the back in service has caused her problems since separation to the present.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for more than a decade following separation. 

Thus, for the foregoing reasons, the Board has determined that while the Veteran is competent to provide lay evidence concerning the onset of her back pain, the Veteran is not as credible as the documented medical evidence regarding the continuity of symptomatology after service.  The Board has therefore assigned little weight to the Veteran's assertions of continuity of symptoms since service.

As for the Veteran describing a contemporaneous medical diagnosis and symptoms described by the Veteran that later support a diagnosis by a medical professional, the Veteran has not stated that a physician told her that her current disability is caused by or related to service.  The Board finds the unfavorable medical opinion of the January 2014 VA examiner is well reasoned, detailed, and provides a rationale that is consistent with other evidence of record.  It included reviews of the claims file and the Veteran's symptoms and reported history.  The examiner noted, for instance, what treatment was provided in service.  She also noted the lack of any spinal abnormalities noted upon X-ray until 2002.  The examiner also took into account all of the medical evidence of record.  She set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

Being based on a complete review of the record, these opinions also implicitly as well as explicitly take into account the Veteran's own assertions, but the examiner has specifically determined the Veteran's assertions do not establish a relationship to service.  The Board therefore finds that the opinion of the January 2014 VA examiner as persuasive evidence against the claim for service connection for a back disability, to include degenerative disc disease.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in her opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current disability of the lumbar spine or the relationship to service, which opposes, rather than supports, the claim. 

Accordingly, the weight of the medical evidence is against an association or link between any current disabilities of the lumbar spine and service, including the documented treatment for muscle tenderness and muscle strain.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


